 

IN TI-[E UNITED STATES DISTRICT COURT JAN - 7 2019
FOR TI-[E DISTRICT OF MONTANA C,e,k' U 8 Dismct Coun
BILLINGS DIVISION D‘S“‘°é'.§|)i'r";';’"‘a"a

UNITED STATES OF AMERICA, CR 15-37-BLG-SPW

Plaintiff,

ORDER
v.

NICHOLAS ELLIS ALLISON,

Defendant.

 

 

Defendant Nicholas Ellis Allison filed an Unopposed Motion for relief under
Rule 36 of the Federal Rules of Criminal Procedure (Doc. 91). Allison requests
that the Court amend its July 7, 2017 Judgment to specifically enumerate the
number of months of his 33-month federal sentence Which are to run concurrent
With and consecutive to two state sentences imposed in Yellowstone County Case
Nos. DC 15-211 and DC 15-361. He requests this relief in light of the Bureau of
Prisons’s (“BOP”) interpretation of the original Judgment With regard to credit for
time served on DC 15-211.

The Court recognizes that state sentencing circumstances subsequent to
entry of the federal Judgment render the Written sentence ambiguous and raise the
prospect that the BOP’s ultimate calculation Will be inconsistent With the Court’s

oral pronouncement The Court Will therefore grant the motion, pursuant to

§ 5Gl .3(c) of the 2016 Sentencing Guidelines Manual, and enter an Amended
Judgment consistent With Allison’s motion. Accordingly,

IT IS GRDERED that the motion (Doc. 91) is GRANTED. The Court Will
separately enter Amended Judgment indicating that 18 months of Allison’s federal
sentence is to run concurrent With and 15 months is to run consecutive to Allison’s

aggregate state sentences in the above-referenced cases.

DATED this /' day of January, 2019.

flawede

SUSAN P. WATTERS
United States District Court

 

